ICJ_034_Interhandel_CHE_USA_1957-10-24_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE L’INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE DU 24 OCTOBRE 1957

1957

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION
OF INTERIM MEASURES OF PROTECTION

ORDER OF OCTOBER 24th, 1957
La présente ordonnance doit étre citée comme suit :

« Affaire de V Interhandel (mesures conservatoires),
Ordonnance du 24 octobre 1957: C.I. J. Recueil 1957, p. 105.»

This Order should be cited as follows :

“Interhandel Case (interim measures of protection),
Order of October 24th, 1957: I.C.J. Reports 1957, p. 105.”

 

No de vente: 169
Sales number

 

 

 
105

INTERNATIONAL COURT OF JUSTICE

1957
October 24tk
General List

VEAR 19357 No. 34

October 24th, 1957

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION
OF INTERIM MEASURES OF PROTECTION

ORDER

Present: Vice-President BADAwI, Acting President ; President HACK-
WORTH; judges GUERRERO, BASDEVANT, WINIARSKI,
Zoricié, KLAESTAD, READ, ARMAND-UGon, KojEv-
NIKOV, Sir Muhammad ZAFRULLA KHAN, Sir Hersch
LAUTERPACHT, MORENO QUINTANA, CORDOVA, WELLING-
TON Koo; M. Paul Carry, Judge ad hoc; Registrar
LOPEZ OLIVAN.

THE COURT,

composed as above,

after deliberation,

having regard to Articles 41 and 48 of the Statute of the Court,

having regard to Article 61 of the Rules of Court,

having regard to the Application, dated October Ist, 1957, and
handed to the Registrar on October 2nd, instituting proceedings
by the Swiss Confederation and submitting to the Court a dispute
between the Swiss Confederation and the United States of America,
in which the Court is asked:

4
INTERHANDEL (INT. MEAS. OF PROTECTION) (ORDER 24 X 57) 106

“To adjudge and declare, whether the Government of the United
States of America appears or not, after considering the contentions
of the Parties,

1. that the Government of the United States of America is
under an obligation to restore the assets of the Société inter-
nationale pour participations industrielles et commerciales S.A.
(Interhandel) to that company;

2. in the alternative, that the dispute is one which is fit for
submission for judicial settlement, arbitration or conciliation
under the conditions which it will be for the Court to deter-
mine.”

Having regard to the letter dated October 3rd, 1957, and handed
to the Registrar on that day, in which the Agent for the Swiss
Government, whose appointment had been notified in the Appli-
-cation instituting proceedings, referred.to Article 41 of the Statute
and Article 61 of the Rules, relating to the indication of provisional
measures, and asked the Court:

“pending a final decision in the proceedings instituted by the
Application of October ist, to indicate the following measures:
(a) The Government of the United States of America is requested
to take no legislative, judicial, administrative or executive
step to part with the property which is claimed to be Swiss
property in the submissions of the Swiss Application of Octo-
ber Ist instituting proceedings, so long as the case concerning
this dispute is pending before the International Court of Justice.

(6) In particular, the Government of the United States is requested
not to sell the shares of the General Aniline and Film Corporation
claimed by the Swiss Federal Government as the property of
its nationals, so long as the proceedings in this dispute are
pending.

(c) In general, the Government of the United States should so
act that no measure whatever is taken which would prejudice
the right of Switzerland to execution of the judgment which
the Court will deliver, either on the merits or on the alternative
submission.”’

Makes the following Order:

Whereas the Government of the United States of America was,
on October 2nd, 1957, notified by telegram of the filing of the
Application instituting proceedings, of which a copy was at the
same time transmitted to it by letter; and whereas the submissions
set forth in the request for the indication of interim measures of
protection were, on October 3rd, 1957, communicated to that
Government, the text of the request being at the same time trans-
mitted to it by letter;

Whereas the request for the indication of interim measures of
protection was notified to the Secretary-General of the United
Nations with a reference to Article 41, paragraph 2, of the Statute;

5
INTERHANDEL (INT. MEAS. OF PROTECTION) (ORDER 24 X 57) 107

Whereas on October 8th, 1957, the Swiss Government, through
the Co-Agent appointed by it, and the Government of the United
States of America, through the Secretary of State, were notified
that the Court would sit on October 12th, 1957, to hear the obser-
vations of the Parties on the request for the indication of interim
measures of protection;

Having regard to the letter of October gth, 1957, by which the
Ambassador to-the Netherlands of the United States of America
notified the appointment by his Government of an Agent and a
Co-Agent for the case;

Having regard to the letter of October roth, 1957, by which the
Ambassador to the Netherlands of the United States of America
informed the Registrar of the intention of his Government to
raise a preliminary objection in corinection with the proceedings
instituted before the Court by the Government of Switzerland and
adding that this objection would be filed in the Registry by the
Agents for the United States of America on October rith in the
following terms:

“Preliminary objection of the United States of America:

The Government of the United States of America, through its
Co-Agents Loftus Becker and Dallas S. Townsend, herewith files a
preliminary objection under Article 62 of the Rules of the Court,
to the proceedings instituted by the Government of Switzerland
in the Interhandel case by its application of October 1, 1957, in
so far as that application relates to the sale or other disposition of
the shares of General Aniline and Film Corporation now held by
the United States Government. The United States Government
has determined that such sale or disposition of the shares in the
American corporation, title to which is held by the United States
Government in the exercise of its sovereign authority, is a matter
essentially within its domestic jurisdiction. Accordingly, pursuant
to paragraph (b) of the conditions attached to this country’s accep-
tance of the Court’s compulsory jurisdiction, dated August 14,
1946, this country respectfully declines, without prejudice to other
and further preliminary objections which it may file, to submit the
matter of the sale or disposition of such shares to the jurisdiction
of the Court.”

Whereas on October loth, 1957, a copy of the above text was
communicated to the Co-Agent for the Swiss Government, and
whereas that text was confirmed and signed by the Co-Agents for
the Government of the United States of America;

Whereas, the Court not including upon the Bench a Judge of
Swiss nationality, the Swiss Government availed itself of the pro-
visions of Article 31, paragraph 2, of the Statute to choose M. Paul
Carry, Professor of the Law Faculty of the University of Geneva,
to sit as Judge ad hoc; and whereas the President of the Court,
being a national of one of the Parties to the case, has transferred

6
INTERHANDEL (INT. MEAS. OF PROTECTION) (ORDER 24 X 57) 108

the Presidency for the present case to the Vice-President in accord-
ance with Article 13, paragraph 1, of the Rules;

Whereas in the course of hearings held on October 12th and 14th,
1957, the Court, in accordance with Article 61, paragraph 8, of the
Rules, heard the observations of M. Paul Guggenheim, on behalf
of the Swiss Government, and of the Honorable Loftus Becker and
the Honorable Dallas S. Townsend, on behalf of the Government
of the United States of America;

Whereas by letter of October 16th, 1957, the Ambassador to the
Netherlands of the United States of America transmitted the text
of the following telegram which had been addressed to him by the
Department of Justice of the United States of America:

“Chemie Petition granted. Court invites counsel ‘to discuss
among other things the power of the District Court to dismiss and
the propriety of the dismissal of petitioner’s complaint under Rule
37 (B), for failure to obey its order for prodüction of documents
issued under Rule 34, in the absence of evidence and of finding that
petitioner ‘‘refuses to obey” such order’. Attenhofer and Kaufman
petitions denied.”

Whereas in the said letter, a copy of which was the same day
transmitted to the Co-Agent for the Swiss Government, the Ambas-
sador to the Netherlands of the United States of America expressed
the hope that he would be able to amplify this information in due
course ;

Whereas by letter of October 18th, 1957, from the Swiss Ambas-
sador to the Netherlands, the Co-Agent for the Swiss Government
submitted the observation that the communication of the Govern-
ment of the United States of America in no way affected the
conclusions set out under (a), (b) and (c) of the request for the
indication of interim measures of protection, which conclusions
had been confirmed on behalf of the Swiss Government in the
course of the hearings:

Whereas a copy of the letter from.the Swiss Ambassador was
the same day transmitted to the Agent for the Government of the
United States of America;

Whereas by letter of October 19th, 1957, the Ambassador to the
Netherlands of the United States of America informed the Registrar
that his Government, through its Agent and its Co-Agent, had
requested him to transmit the following statement:

1. At the public sitting of October 12, 1957, Co-Agent Dallas
S. Townsend, for the United States of America, stated as follows:

“Chemie unsuccessfully exhausted its appellate remedies to
the Supreme Court, and when the six months period of grace
had expired, without Chemie making the production, the District
Court entered the order and in 1956 held that Chemie’s complaint

7
INTERHANDEL (INT. MEAS. OF PROTECTION) (ORDER 24 X 57) 109

stood dismissed. Again Chemie appealed unsuccessfully to the
Court of Appeals and in this way attempted to get back into the
case. The Court of Appeals affirmed and now Chemie, in its
second trip to the Supreme Court, is making another effort to
get back into the case by petitioning the Supreme Court to review
the decision of the Court of Appeals. This petition is now pending
before the Supreme Court of the United States.” (Verbatim
Record, p. 44.)

2. In the afternoon (Washington time) October 14, 1957, many
hours after the adjournment on that day of the sitting of this Court
at 11.39 a.m., the Supreme Court of the United States of America
granted the above-mentioned petition of I.G. Chemie (Interhandel)
to review the decision of the Court of Appeals, by issuing the
following order:

“Number 348. Société internationale pour participations
industrielles et commerciales, S. A. Brownell: United States
Court of Appeals for the District of Columbia circuit. Certiorari
granted. Counsel are invited to discuss, among other things, the
power of the District Court to dismiss, and the propriety of its
dismissal, of petitioner's complaint, under rule 37 (B) (2) of
F.R.C.P. [Federal Rules of Civil Procedure], for failure to obey
its order, for production of documents, issued under rule 34 of
F.R.C.P. in the absence of evidence and of finding that petitioner
‘refuses to obey’ such order.”

3. The Government of the United States of America wishes to
state expressly that it adheres to its preliminary objection, filed
October 11, 1957, and to the reasons given in the arguments of its
agent and co-agent of October 12 and October 14, 1957, why no
interim measures of protection should be issued with respect to the
sale or disposition of the shares of General Aniline and Film Corpo-
ration. For the information of Court, the Government of the United
States of America is not taking action at the present time to fix a
time schedule for the sale of such shares.”

Whereas a copy of the letter from the Ambassador to the Nether-
lands of the United States of America was the same day transmitted
to the Co-Agent for the Swiss Government ;

Whereas by a letter dated October 19th, 1957, and handed in to
the Registry on October 20th the Ambassador of Switzerland to
the Netherlands transmitted the following communication from
the Co-Agent for the Swiss Government:

“The position of the Swiss Government in regard to this communi-
cation is as follows:

I. The Swiss Government takes note of the fact that the Govern-
ment of the United States has informed the International Court
of Justice that it ‘is not taking action at the present time to fix
a time schedule for the sale of such shares’, that is, the shares of the

8
INTERHANDEL (INT. MEAS. OF PROTECTION) (ORDER 24 X 57) IIO

General Aniline and Film Corporation, which, in the opinion of the
Swiss Government, belong to 1NTERHANDEL.

2. The effect of this declaration is that the sale of the shares is
not imminent, contrary to what the Swiss Government was
entitled to assume when, on October 3rd, 1957, it filed its request
for interim measures of protection. The Swiss Government would,
however, point out that the declaration of the Government of the
United States does not indicate for how long the sale of the shares
will be suspended. Nor does it indicate that this suspension will be
maintained so long as the dispute is pending before the Court. The
Swiss Government would be happy to receive fuller information
from the Government of the United States on this point, to enable it
to appreciate the exact purport of the above-mentioned declaration.
Such information is the more necessary inasmuch as the Govern-
ment of the United States confirms, in its declaration, the attitude
adopted by its representatives before the Court, to the effect that
it is for the United States to decide what matters fall within its
domestic jurisdiction. As a consequence, the American Government
has maintained its decision to include within this exclusive juris-
diction the right to proceed to a sale of the shares.

3. Lastly, the Swiss Government ventures to recall to the Court
and to the Government of the United States that its request for
interim measures of protection was presented not only for the
purpose of preventing the danger of an imminent sale of the shares
of the General Aniline and Film Corporation. As appears from the
request itself, and from the statements of the Swiss Co-Agent at
the sitting of the Court on October 12th, 1957, the request is designed
in general to ensure the execution of the subsequent decision of the
Court, should that decision be in favour of Switzerland.

4. The Swiss Government, having received direct communication
from the Government of the United States of the declaration
addressed to the Court, which is set out in the Registrar’s letter
of October roth, 1957, the Federal Political Department has thought
it proper similarly to communicate the foregoing to the Government
of the United States.”

Whereas a copy of the above communication was on Octo-
ber 2oth, 1957, transmitted to the Agent for the Government of
the United States;

Whereas Switzerland and the United States of America have,
by Declarations made on their behalf, accepted the compulsory
jurisdiction of the Court on the basis of Article 36, paragraph 2, of
the Statute;

Whereas by its subject-matter the present dispute falls within
the purview of that paragraph;

Whereas the Government of the United States of America has
invoked, against the request for the indication of interim measures
of protection, the reservation by which it excluded from its Decla-
ration matters essentially within its domestic jurisdiction as deter-

9
INTERHANDEL (INT. MEAS. OF PROTECTION) (ORDER 24 X 57) III

mined by the United States and whereas the Government accord-
ingly “respectfully declines ... to submit the matter of the sale
or disposition of such shares to the jurisdiction of the Court”

Whereas at the hearing the Co-Agent of the Swiss Government
challenged this reservation, on a number of grounds, and stated
that, in its examination of a request for the indication of interim
measures of protection, the Court would not wish to adjudicate
“upon so complex and delicate a question as the validity of the
American reservation’;

Whereas the procedure applicable to requests for the indication
of interim measures of protection is dealt with in the Rules of
Court by provisions which are laid down in Article 61 and which
appear, along with other procedures, in the section entitled:
“Occasional Rules”;

Whereas the examination of the contention of the Government
of the United States requires the application of a different procedure,
the procedure laid down in Article 62 of the Rules of Court, and
whereas, if this contention is maintained, it will fall to be dealt with
by the Court in due course in accordance with that procedure;

Whereas the request for the indication of interim measures of
protection must accordingly be examined in conformity with the
procedure laid down in Article 61;

Whereas, finally, the decision given under this procedure in no
way prejudges the question of the jurisdiction of the Court to deal
with the merits of the case and leaves unaffected the right of the
Respondent to submit arguments against such jurisdiction;

Whereas the Swiss Government, by its request of October 3rd
for the indication by the Court “of the interim measures of protec-
tion which should be taken in order to safeguard the rights of the
Swiss Federal Government” purported to submit its request “in
conformity with Article 41 of the Statute and Article 61 of the Rules
of Court”;

Whereas the Court, in order to decide what action should be
taken in pursuance of the request, must, in accordance with Arti-
cle 41 of the Statute, ascertain what is required by the circum-
stances to preserve the respective rights of the Parties pending the
decision of the Court;

Whereas, of the three points set forth in the submissions of
Switzerland with regard to its request for the indication of interim
measures of protection, the second is the only one which is formulated
in terms fulfilling the requirement laid down in Article 61, para-
graph 1, of the Rules and which relates to the concern of the Court
to preserve the rights which max be subsequently adjudged by the
Court to belong either to the Applicant or to the Respondent;

TO
INTERHANDEL (INT. MEAS. OF PROTECTION) (ORDER 24 X 57) I12

Whereas, accordingly, the Court must direct its attention to this
point, namely, the request to the Government of the United States
not to sell the shares of the General Aniline and Film Corporation
claimed by the Swiss Government as the property of its nationals,
so long as the proceedings in this dispute are pending;

Whereas in the light of the information furnished to the Court,
it appears that, according to the law of the United States, the sale
ôf those shares can only be effected after termination of a judicial
proceeding which is at present pending in that country in respect
of which there is no indication as to its speedy conclusion, and
whereas such a sale is therefore conditional upon a judicial decision
rejecting the claims of Interhandel;

Whereas, on the other hand, in the statement of the views of the
Government of the United States transmitted to the Court on
October 19th, 1957, it is said that that Government “‘is not taking
action at the present time to fix a time schedule for the sale of such
shares’;

Whereas in the premises it does not appear to the Court that the
circumstances require the indication of the provisional measures
envisaged in the request of the Swiss Federal Government;

For these reasons,

THE Court

finds that there is no need to indicate interim measures of
protection.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-fourth day of October,
one thousand nine hundred and fifty-seven, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Swiss Confederation and the
Government of the United States of America, respectively.

(Signed) À. BaDAwt,
Vice-President.

‘Signed) J. LOPEZ OLIvAN,
Registrar.

II
INTERHANDEL (INT. MEAS, OF PROTECTION) (ORDER 24 X 57) 113

Judge KLAESTAD appends to the Order a statement of his
separate opinion, in which President HACKWORTH and Judge READ
concur.

Judge Sir Hersch LAUTERPACHT appends to the Order a statement
of his separate opinion.

Judge WELLINGTON Koo makes the following declaration:

I agree with the decision of the Court not to indicate provi-
sional measures in the case, but regret that I do not share
the reasons upon which it is based. In my view, the Court has
no jurisdiction to deal with the request for such measures. The
Government of the United States raised an objection based
upon Proviso (b) of its Declaration of August r4th, 1946,
accepting the compulsory jurisdiction of the Court under
paragraph (2) of Article 36 of the Statute. Proviso (3) states
that the Declaration shall not apply to “... (6) disputes with
regard to matters which are essentially within the domestic
jurisdiction of the United States of America as determined by
the United States of America”.

Although the objection was raised by the United States in
the form of a Preliminary Objection, under Article 62 of the
Rules of Court, to the proceedings instituted by the Swiss
Government’s Application of October Ist, 1957, ‘in so far as
that Application relates to the sale or other disposition of the
shares of General Aniline and Film Corporation now held by
the United States Government’’, it was, in fact, an objection
directed against the Court’s jurisdiction to indicate provisional
measures, requested by the Swiss Government on October 3rd,
1957. This was made clear by the Agent of the United States
in his observations at the proceedings held on October r2th
and 14th, 1957, under paragraph 8 of Article 61 of the Rules
of Court, when he urged that Proviso (4) to the United States’
Declaration of Acceptance excluded the Court’s jurisdiction
in the matter of the sale or other disposition of the shares of
the General Aniline and Film Corporation—a matter which
the United States had determined to be essentially within its
domestic jurisdiction in exercise of its reserved right under
Proviso (0).

I consider that this objection is well founded, that the Court
is not competent to deal with the Swiss request for indication
of provisional measures and that its decision should be based
upon this ground. The reason of lack of urgency is a true
circumstance, but the placing of its decision on this ground
carries an implication that the Court considers the said Pro-

12
INTERHANDEL (INT. MEAS. OF PROTECTION) (ORDER 24 X 57) II4

viso (b) to the United States’ Declaration is not applicable
to the matter of provisional measures, whereas, in my view,
it is applicable.

Judge KoJEVNIKOV declares that he is unable to agree with the
Order.

(Initialled) A. B.
(Initialled) J. L. O.

13
